Opinion by
Oliver, P. J.
Exhibit 1, known as an “arctic jacket,” has an outer shell composed mainly of a cotton cloth known as “Stifel Cloth,” and an inner shell of the same shape as the outer shell, consisting of a body lining made of 40 percent cotton and 60 percent rayon, with an interlining composed of four sections of a cotton quilted material filled with down. The outer and inner shells are made separately and then joined together, after which certain finishing operations are performed. From the evidence it appeared that the cost to the manufacturer of labor and material attributable to the cotton of both the inner and outer shells was considerably higher than the cost attributable to the down. Counsel for the respective parties agreed that the rule for determining the component material of chief value under the circumstances of the case at bar is that expressed in United States v. Bacharach (18 C. C. P. A. 353, T. D. 44612). (United States v. Rice-Stix Dry Goods Co., 19 C. C. P. A. 232, T. D. 45337, cited.) On the record presented, it was held that the component material of chief value of the merchandise was cotton, and the claim under paragraph 919 was therefore sustained.